UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6943



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACKIE MCKUBBIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Terrence W. Boyle, Chief
District Judge. (CR-95-5-V, CA-96-129-3-B)


Submitted:   October 18, 2001             Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jackie McKubbin, Appellant Pro Se.     Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackie McKubbin appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion, which the court properly construed as

a motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).      See

United States v. Rich, 141 F.3d 550, 551-52 (5th Cir. 1998).

Because this court has not granted McKubbin authorization to file

a successive § 2255 motion, see 28 U.S.C.A. § 2244 (West 1994 &

Supp. 2001), the district court properly dismissed his Rule 60(b)

motion as a successive § 2255 motion.     Rich, 141 F.3d at 553.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2